                 IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF OHIO
                             WESTERN DIVISION

In Re:                                         *       Case No. 18-32379

Larry N. Moore and Carol J. Moore              *       Judge John Gustafson

                                               *       Chapter 13 Proceeding
                Debtors
                                               *


  MOTION FOR AUTHORITY TO SELL PROPERTY AND FOR AN ORDER THAT
SUCH SALE BE FREE AND CLEAR OF CERTAIN INTERESTS IN SUCH PROPERTY

         Now come the Debtors, Larry N. Moore and Carol J. Moore (the “Debtors”), by and

through undersigned counsel, and hereby file this “Motion” seeking authority sell certain real

property owned by the Debtors and requesting that such sale be free and clear of certain interests

in such property. The Debtors make this Motion pursuant to 11 U.S.C. §§ 105, 363, and

Bankruptcy Rule 6004. For this Motion, the Debtors state:

         (1)    On July 29, 2018, the Debtors filed for relief under Chapter 13 of the United

States Bankruptcy Code.

         (2)    At the time they filed for bankruptcy relief, the Debtors held an interest in certain

parcels of real property located in Wood County, Ohio.

         (3)    That among the properties of real property owned by the Debtors, such properties

include a parcel of property located at 409 Perry Street, Pemberville, Ohio. (“Property”).

         (4)    That the Property is designated as Parcel Number D16-512-100102002000 by the

Wood County Auditor with a legal description of SE COR W OF RR NE N.

         (5)    That the Union Bank Company also has an interest in the Property based upon a

judgment lien filed in the Wood County Court of Common Pleas on April 17, 2018, in Case




18-32379-jpg      Doc 98      FILED 12/18/19       ENTERED 12/18/19 10:37:06            Page 1 of 5
Number 2018JL0281. (“Judgment Lien”). That the Judgment Lien also constitutes a lien against

those other properties the Debtors own in Wood County Ohio. That upon information and belief

based upon a proof of claim filed by the Union Bank Company, there is currently due and owing

on the Judgment Lien the sum of $39,436.02. (“Claim”). Notwithstanding, this amount is not, for

purposes of this Motion, being asserted as a payoff amount to the Union Bank Company.

       (6)     That the Debtors have received an offer to purchase the Property. A copy of the

purchase agreement, and its addendum, is attached hereto as Exhibit A. (“Purchase Agreement”).

That under the Purchase Agreement, the sale price for the Property is $34,000.00. The Purchaser

under the Agreement is NBPP, LLC. (“Purchaser”).

       (7)     That pursuant to his Motion, the Debtors seek authority from the Court to sell the

Property pursuant to the Purchase Agreement.

       (8)     That pursuant to this Motion, the Debtor further seek authority from the Court to

sell the Property to the Purchaser free from the Judgment Lien interest claimed by the Union

Bank Company in the Property

       (9)     That as a part of the Sale, the Debtors propose that the proceeds received from the

sale would be distributed as follows:

       (a) All superior liens and other interest held against the Property, including delinquent

real estate taxes and pro-rated non-delinquent real estate taxes.

       (b) Realtor/Broker’s fees;

       (c) any other necessary costs assessed to the Debtors to effectuate the sale, not to exceed

       $2,000.00;

       (d) the sum of $362.00 to Debtors’ attorney, Eric Neuman, as and for reimbursement for

       funds forwarded to cover court costs for two prior motions to sell filed with the Court;

       (d) $2,000.00 to the Debtors;

       (f) remaining funds to the Union Bank Company as payment toward their Claim; and




18-32379-jpg      Doc 98     FILED 12/18/19       ENTERED 12/18/19 10:37:06           Page 2 of 5
        (g) to the extent funds remain after payment of the above items, all remaining funds to

        the Trustee to administer according to applicable law and the Debtors’ confirmed plan.

        (10)    As it regards the above distribution to the Debtors, such funds are needed by the

Debtors and will be used by the Debtors address everyday living costs.

        (11)    The Debtors would state that such sale is authorized by 11 U.S.C. §§ 105, 363,

and Bankruptcy Rule 6004.

        (12)    The Debtors would further state that the proposed sale free and clear of the

interests claimed by the Union Bank Company under their Judgment Lien is authorized by 11

U.S.C. § 363(f)(2) as the Union Bank Company has consented to the sale of the Residence free

and clear of their interests.

        WHEREFORE, the Debtors request that the Court grant their Motion and enter an

Order in substantially the form attached hereto as Exhibit B, authorizing them to sell their

Property to the Purchaser pursuant to the terms of the Purchase Agreement, that such sale be free

and clear pursuant to 11 U.S.C. § 363(f), including the interests claimed by the Union Bank

Company in the Property and that the Court enter any other relief in favor of the Debtors it

deems to be just and equitable.

                                                      Respectfully submitted


                                                      /s/Eric R. Neuman
                                                      Eric R. Neuman (0069794)
                                                      DILLER & RICE
                                                      Attorney for Debtor
                                                      1105-1107 Adams Street
                                                      Toledo, Ohio 43604
                                                      Phone: (419) 724-9047
                                                      Fax: (419) 238-4705
                                                      eric@drlawllc.com




18-32379-jpg       Doc 98       FILED 12/18/19    ENTERED 12/18/19 10:37:06           Page 3 of 5
Approved
/s/ Christy A. Prince
Christy A. Prince (0082220)
(Per email authorization dated 12/12/2019)
KEGLER, BROWN, HILL & RITTER CO., LPA
65 East State Street, Suite 1800
Columbus, Ohio 43215
(614) 462-5400
Fax: (614) 464-2634
cprince@keglerbrown.com
Attorney for The Union Bank Company


                             NOTICE PURSUANT TO LOCAL RULE

        Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one in this case. If you do not have an attorney, you
may wish to consult one. Under Local Bankruptcy Rule 9013-1 and 4:08, unless a written
response to the Motion are filed with the Clerk of the Court and served on the moving party and
the Office of the U.S. Trustee, objecting to the relief requested within twenty one (21) days, the
Court may deem the opposition waived, treat the motions as conceded, and issue an order
granting the requested relief without further notice of hearing.

                                                           _/s/Eric Neuman
                                                           Eric R. Neuman


                                      CERTIFICATE OF SERVICE


        I, Eric R. Neuman, do hereby certify that a copy of this Motion for Authority to Sell was mailed or
electronically sent to the following attached list of interested parties and creditors this 18th day of December,
2019.


                                                           /s/Eric R. Neuman
                                                           Eric R. Neuman


Notice will be electronically mailed to:

Eric R. Neuman on behalf of Debtor Carol J. Moore eric@drlawllc.com, kim@drlawllc.com;
r50765@notify.bestcase.com;Adam@drlawllc.com;Ray@drlawllc.com;leanne@drlawllc.com

Eric R. Neuman on behalf of Debtor Larry N. Moore at eric@drlawllc.com, kim@drlawllc.com;
r50765@notify.bestcase.com; Adam@drlawllc.com; Ray@drlawllc.com;leanne@drlawllc.com




18-32379-jpg        Doc 98      FILED 12/18/19         ENTERED 12/18/19 10:37:06               Page 4 of 5
Christy A. Prince on behalf of Creditor The Union Bank Company
cprince@keglerbrown.com, eoneil@keglerbrown.com

Elizabeth A. Vaughan
13ECFNotices@chapter13toledo.com, toledo13@ecf.epiqsystems.com

Notice will be mailed to:

 AAA Financial Services           BANK OF AMERICA                CB/ELDER-BEERMAN
 P.O. Box 15019                   PO BOX 982238                  PO BOX 182789
 Wilmington, DE 19886             El Paso, TX 79998              Columbus, OH 43218



 Christy Prince                   COLLECTION ASSOCIATES          COMENITYBANK/MEIJER INC
 Kegler, Brown, Hill and Ritter   PO Box 349                     PO BOX 182789
 65 East State Street             420 S Michigan Ave             Columbus, OH 43218
 Suite 1800                       Greensburg, IN 47240
 Columbus, OH 43215
 Discover                         DISCOVER FINCL SVC LLC         ELAN FINANCIAL
 P.O. Box 742655                  PO BOX 15316                   P.O. BOX 108
 Cincinnati, OH 45274             Wilmington, DE 19850           Saint Louis, MO 63166



 Elan Financial Services          KOHLS DEPARTMENT STORE         Ohio Department of Taxation
 P.O. Box 790084                  PO BOX 3115                    Attn: Bankruptcy Division
 Saint Louis, MO 63179            Milwaukee, WI 53201            P.O. Box 530
                                                                 Columbus, OH 43216


 Ohio Department of Taxation      RECEIVABLES PERFORMANCE        SYNCB/SAMS CLUB
 Collection Enforcement Section   20816 44th Ave West            P.O. BOX 965036
 Attn: Bankruptcy Staff           Lynnwood, WA 98036             Orlando, FL 32896
 150 E. Gay St., 21st Floor
 Columbus, OH 43215
                                  The Union Bank Company         The Union Bank Company
                                  132 E Front St.                105 Progressive Drive
                                  Pemberville, OH 43450          Columbus Grove, OH 45830



 Union Bank Company               Wood County Treasurer
 100 S HIGH ST                    1 Courthouse Square
 P.O. BOX 67                      Bowling Green, OH 43402
 Columbus Grove, OH 45830




18-32379-jpg      Doc 98      FILED 12/18/19    ENTERED 12/18/19 10:37:06       Page 5 of 5
